1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE ESTATE OF VALERIA                              Case No.: 13cv1202-LL
      TACHIQUIN ALVARADO, et al.,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION TO DISMISS
      v.
14
                                                         [ECF No. 216]
      JUSTIN TACKETT, et al.,
15
                                     Defendants.
16
17
18         Currently before the Court is the Parties’ Joint Motion to Dismiss [ECF No. 216].
19   Pursuant to the Parties’ joint request, the Court GRANTS the joint motion. IT IS
20   HEREBY ORDERED that the entire action, including all claims against all named
21   Defendants, be DISMISSED WITH PREJUDICE, with each Party to bear their own
22   costs. The Court retains jurisdiction to enforce this Minor’s Compromise until the Minor
23   Plaintiffs reach the age of majority.
24         IT IS SO ORDERED.
25   Dated: December 24, 2019
26
27
28
                                                     1
                                                                                 13cv1202-LL
